NO.
12-06-00221-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
KYTOSKI JAMON KING,   §          APPEAL
FROM THE 159TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          ANGELINA
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            On July 28, 2006, we remanded this
appeal for the trial court to determine the reason Appellant had not filed a
docketing statement.  See Tex. R. App. P. 32.2.  The trial court issued a bench warrant for
Appellant and conducted a hearing on September 15, 2006.  The reporter’s record shows that Appellant
personally appeared in open court and announced his voluntary decision to
abandon this appeal.  The trial court
entered an order certifying such abandonment.
            Based upon
its review of the reporter’s record of the hearing on September 15, 2006, this
Court adopts the trial court’s finding that Appellant has voluntarily abandoned
this appeal.  Accordingly, the appeal is dismissed.
Opinion delivered September
29, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
(DO NOT PUBLISH)